 1

 2                               UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                  ***
 5    LEONARDO A. LOPEZ and MARIA T.                      Case No. 2:20-cv-02037-RFB-DJA
      SANTOS VDA DE LOPEZ,
 6
                            Plaintiffs,                   ORDER
 7
            v.
 8
      GEICO GENERAL INSURANCE
 9    COMPANY,
10                          Defendant.
11

12          This matter is before the Court on Defendants’ Proposed Discovery Plan and Scheduling
13
     Order (ECF No. 13), filed on July 9, 2021. The Court has reviewed the plan and finds that it does
14
     not comply with Local Rule (“LR”) 26-1. LR 26-1(a) provides that “the parties must submit a
15
     stipulated discovery plan and scheduling order.” In fact, Defendant notes that Plaintiff’s counsel
16
     failed to respond to correspondence, a follow-up email or appear for the duly noticed Fed. R. Civ.
17

18   P. 26(f) conference. As such, the Court will order the parties to meet and confer and submit a

19   stipulated discovery plan and scheduling order within 14 days. To the extent the parties have a
20   disagreement on the terms, then they are required to include “a statement of each party’s position
21
     on each point in dispute” in one stipulated discovery plan. Therefore, the Court will deny
22
     Defendants’ one-sided discovery plans that fail to comply with LR 26-1.
23
            Based on the foregoing and good cause appearing therefore,
24

25          IT IS THEREFORE ORDERED that Defendants’ Proposed Discovery Plan and

26   Scheduling Order (ECF No. 13) is denied.

27

28
            IT IS FURTHER ORDERED that the parties shall meet and confer in accordance with
 1

 2   Local Rule 26-1 and Federal Rule of Civil Procedure 26(f) and submit a stipulated discovery plan

 3   and scheduling order no later than July 26, 2021.

 4
            DATED: July 12, 2021
 5

 6                                                       DANIEL J. ALBREGTS
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
